                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA



JONATHAN WILLIFORD                                                                 CIVIL ACTION NO.

VERSUS                                                                             19-751-JWD-EWD

BENJAMIN THOMAS BALLARD, ET AL.




                                                      RULING

         Before the Court is a Motion for Certificate of Appealability1 filed by Petitioner, Jonathan

Williford. This Court construes the Motion for Certificate of Appealability as a motion to certify

a ruling for an interlocutory appeal pursuant to 28 U.S.C. § 1292. Generally, only final decisions

of district courts may be reviewed on appeal,2 but in certain instances, a party may move for an

interlocutory appeal pursuant to 28 U.S.C. § 1292.3 A prerequisite to an appeal, however, is an

order or ruling of which to complain. Petitioner does not point to any order in this matter that he

would like to appeal. In fact, the only orders issued thus far in this matter are preliminary and non-

dispositive.4 Accordingly, no appeal can be taken at this time. Once there is a final judgment,

Petitioner may seek a certificate of appealability if he is dissatisfied with the result and may then

raise the issues with the Fifth Circuit. Accordingly,




1
  R. Doc. 17.
2
  28 U.S.C. § 1291.
3
  Absent leave to proceed with an interlocutory appeal, the Court of Appeals has no jurisdiction to entertain Plaintiff’s
interlocutory appeal. See Burge v. Parish of St. Tammany, 187 F.3d 452, 477 (5th Cir. 1999).
4
  To date, the Court has only issued an order regarding Petitioner’s Motion to Proceed in Forma Pauperis, and the
Court has ordered a response by respondents. (R. Docs. 5 & 6).
           IT IS ORDERED that Plaintiff’s Motion for Certificate of Appealability5 be and is hereby

DENIED.

           Signed in Baton Rouge, Louisiana, on April 6, 2020.




                                                  S
                                           JUDGE JOHN W. deGRAVELLES
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA




5
    R. Doc. 17.
